CONSECO, INC. AND SUBSIDIARIES Exhibit Computation of Ratio of Earnings to Fixed Charges and Preferred Dividends (Dollars in millions) 2009 2008 2007 2006 2005 Pretax income (loss) from operations: Net income (loss) $ 85.7 $ (1,132.3 ) $ (185.0 ) $ 101.2 $ 311.0 Add income tax expense 87.9 413.3 61.1 58.3 143.1 Add discontinued operations - 722.7 105.9 (.3 ) (51.1 ) Pretax income (loss) from operations 173.6 3.7 (18.0 ) 159.2 403.0 Add fixed charges: Interest expense on corporate debt 84.7 67.9 80.3 60.4 50.8 Interest expense on investment borrowings 33.2 38.6 45.0 20.6 10.2 Interest added to policyholder account balances 324.4 330.5 399.5 426.8 419.9 Portion of rental (a) 12.8 13.4 13.7 13.2 12.6 Fixed charges 455.1 450.4 538.5 521.0 493.5 Adjusted earnings $ 628.7 $ 454.1 $ 520.5 $ 680.2 $ 896.5 Ratio of earnings to fixed charges 1.38 X 1.01 X (b) 1.31 X 1.82 X Fixed charges $ 455.1 $ 450.4 $ 538.5 $ 521.0 $ 493.5 Add dividends on preferred stock, including dividends on preferred stock of subsidiaries (divided by the ratio of income to pretax income) - - 22.9 60.0 58.9 Fixed charges plus preferred dividends $ 455.1 $ 450.4 $ 561.4 $ 581.0 $ 552.4 Adjusted earnings $ 628.7 $ 454.1 $ 520.5 $ 680.2 $ 896.5 Ratio of earnings to fixed charges and preferred dividends 1.38 X 1.01 X (c) 1.17 X 1.62 X (a) Interest portion of rental is estimated to be 33 percent. (b) For such ratio, earnings were $18.0 million less than fixed charges. (c) For such ratio, earnings were $40.9 million less than fixed charges.
